Case 6:20-cv-01149-ACC-EJK Document 24 Filed 10/30/20 Page 1 of 2 PageID 98




                                UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION

OPHELIA WALKER,

                          Plaintiff,

v.                                                                    Case No: 6:20-cv-1149-Orl-22EJK

ALLAMANDA INVESTMENTS, LLC
and HELEN JAMES,

                          Defendants.


                                                   ORDER

        This cause is before the Court on Plaintiff’s Motion to Amend Complaint1 (Doc. No. 20)

filed on September 14, 2020.

        The United States Magistrate Judge has submitted a report recommending that the

Motion be GRANTED. (Doc. 23).

        After an independent de novo review of the record in this matter, and noting that no

objections were timely filed, the Court agrees entirely with the findings of fact and conclusions

of law in the Report and Recommendation.

        Therefore, it is ORDERED as follows:

        1.       The Report and Recommendation filed October 8, 2020 (Doc. No. 23) is

ADOPTED and CONFIRMED and made a part of this Order.

        2.       Plaintiff’s claims in the Complaint (Doc. 1) against Defendant Allamanda

Investments, LLC, are DISMISSED from this action WITH PREJUDICE, pursuant to Federal Rule

of Civil Procedure 41(a)(2).




1
  Magistrate Judge Kidd had previously granted the Motion in part to the extent Plaintiff sought a stay of the FLSA
scheduling order. (Doc. 16).
Case 6:20-cv-01149-ACC-EJK Document 24 Filed 10/30/20 Page 2 of 2 PageID 99




       3.      Defendant Allamanda Investments, LLC’s Counterclaim (Doc. 15) against Plaintiff is

DISMISSED WITHOUT PREJUDICE.

       4.      The Plaintiff’s Motion to Amend Complaint is hereby GRANTED. Plaintiff shall

file the amended complaint as a separate docket entry on the docket within 7 days from the date of

this Order. Plaintiff shall serve the newly added defendant, Kirkman Management, LLC, as well as

Defendant, Helen James within 45 days of the date of this Order.

       5.      The Motion to Dismiss Counterclaim (Doc. 19) is DENIED as moot.

       6.      Within 10 days of filing of the answer to be filed the newly-named Defendants,

the Magistrate Judge is directed to enter a new FLSA scheduling order.

       DONE and ORDERED in Orlando, Florida on October 29, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -2-
